Appellate Case: 21-8063     Document: 010110654595      Date Filed: 03/09/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                         March 9, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  MARYANN WATKINS, trustee of
  Madeleine Watkins and Marc Watkins
  Irrevocable Living Trust,

        Plaintiff - Appellant,

  v.                                                         No. 21-8063
                                                   (D.C. No. 0:20-CV-00246-SWS)
  LOS ANGELES COUNTY                                          (D. Wyo.)
  CALIFORNIA; KATHRYN BARGER,
  individually and in her official capacity as
  Los Angeles County Fifth District
  Supervisor; RODRIGO CASTRO-SILVA,
  individually and in his official capacity as
  Los Angeles County California Counsel;
  MARY C WICKHAM, individually and in
  her official capacity as Los Angeles
  County California Counsel; NICK
  DUVALLY, individually and in his official
  capacity as Los Angeles California County
  Fire; JIM BAILEY, individually and in his
  official capacity as Los Angeles County
  California Senior Engineer Fire; ROSA
  LINDA CRUZ, individually and in her
  official capacity as Los Angeles California
  Counsel,

        Defendants - Appellees.
                       _________________________________

                                 ORDER AND JUDGMENT*


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
Appellate Case: 21-8063    Document: 010110654595        Date Filed: 03/09/2022       Page: 2



                          _________________________________

 Before BACHARACH, BRISCOE, and ROSSMAN, Circuit Judges.
                  _________________________________

       Plaintiff Maryann Watkins, as trustee on behalf of the Madeleine Watkins and

 Marc Watkins Irrevocable Living Trust (“the Trust”), sued Los Angeles County and

 several Los Angeles officials (collectively, “Los Angeles”) for alleged civil rights

 violations under 42 U.S.C. § 1983. She filed the lawsuit in the District of Wyoming,

 but the district court determined there was no factual or legal basis for venue in

 Wyoming. The district court declined to exercise its discretion to transfer the action

 to another venue under 28 U.S.C. § 1406(a), and dismissed the case without

 prejudice. Ms. Watkins has appealed. Exercising jurisdiction under 28 U.S.C.

 § 1291, we affirm.

                                     I. Background

       The Trust owns property in Los Angeles County, California. Ms. Watkins

 alleged that Los Angeles violated the Trust’s civil rights when it denied the necessary

 permits for a manufactured home to be placed on the property. She filed the lawsuit

 in Wyoming federal district court because, she says, the Trust was created under

 Wyoming law. Ms. Watkins sued in her capacity as a trustee of the Trust, but she is

 not an attorney.




 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                            2
Appellate Case: 21-8063    Document: 010110654595         Date Filed: 03/09/2022       Page: 3



       After the defendants filed answers, the district court issued an order dismissing

 Ms. Watkins’s claims without prejudice. The district court held as a matter of law

 that the lawsuit was brought in an improper venue under 28 U.S.C. § 1391(b). The

 district court declined to exercise its discretion to transfer the action under 28 U.S.C.

 § 1406(a) because: (1) as a non-attorney, Ms. Watkins is not authorized to represent

 the Trust and therefore transferring the case would not serve the interests of justice;

 and (2) there appeared to be no statute of limitations that would prevent refiling the

 case in the proper venue.1 Ms. Watkins filed a motion for reconsideration, which the

 district court denied. This appeal followed.

                                       II. Analysis

       Ms. Watkins argues on appeal that the district court erred in declining to

 transfer this case to the Central District of California. Section 1406(a) directs that

 the district court “shall dismiss” a case filed in an inappropriate venue unless it finds

 the interests of justice would be served by a transfer. Where, as here, the district

 court finds a transfer would not serve the interests of justice, we review its

 conclusion for an abuse of discretion. See Ballesteros v. Ashcroft, 452 F.3d 1153,

 1160 (10th Cir. 2006) (“In civil cases, the question of whether . . . to dismiss or

 transfer an action filed in an improper venue is within the district court’s sound

 discretion and reviewed for abuse of discretion only.” (internal quotation marks

 omitted)).


       1
         Ms. Watkins has not challenged this second aspect of the district court’s
 decision.
                                             3
Appellate Case: 21-8063     Document: 010110654595         Date Filed: 03/09/2022      Page: 4



        We find no abuse of discretion in this case. The Supreme Court has held that

 artificial entities may be represented in court only through licensed counsel. See

 Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 201-

 02 (1993). The district court therefore correctly noted that Ms. Watkins, who is not

 an attorney, cannot represent the Trust. Accordingly, the district court was well

 within its discretion to hold it was not in the interests of justice to transfer the case to

 California because a transfer would allow Ms. Watkins to persist in her efforts to

 represent the Trust.

        Ms. Watkins argues the district court nonetheless should have transferred the

 case. First, she claims she submitted to the district court a proposed amended

 complaint asserting claims personal to her rather than on behalf of the Trust.

 However, we find no indication in the record that Ms. Watkins ever submitted any

 such amended complaint to the district court. Although Ms. Watkins has attached a

 proposed amended complaint to her Opening Brief, we decline to consider it because

 “the only proper function of a court of appeals is to review the decision below on the

 basis of the record that was made before the district court.” Allen v. Minnstar, Inc., 8

 F.3d 1470, 1474 (10th Cir. 1993) (internal quotation marks omitted).

        Second, Ms. Watkins argues the district court should have exercised its

 discretion to transfer the case because of the costs involved in filing a new lawsuit in

 the Central District of California, including filing fees and the expense of serving

 summons. Time and expense are appropriate considerations in assessing whether the

 interests of justice would be served by a transfer under 28 U.S.C. § 1406(a). See

                                              4
Appellate Case: 21-8063     Document: 010110654595         Date Filed: 03/09/2022        Page: 5



 generally 14D Charles Alan Wright et al., Federal Practice & Procedure § 3827 n.35

 (2013). We note, however, that the cost of filing a new civil matter in the Central

 District of California is $350, while the filing fee for an appeal in this circuit is

 $505.2 And Defendants note that Ms. Watkins has never contacted Defendants’

 counsel to discuss service of summons. In any event, cost considerations in the

 present circumstances do not outweigh the fact that transferring the case would have

 perpetuated Ms. Watkins’s unauthorized practice of law.

                                      III. Conclusion

        For the foregoing reasons, we affirm the district court’s order dismissing the

 action without prejudice and declining to transfer this case to the Central District of

 California.


                                               Entered for the Court


                                               Veronica S. Rossman
                                               Circuit Judge




        2
         Compare https://www.cacd.uscourts.gov/sites/default/files/forms/G-072/G-
 72.pdf with https://www.ca10.uscourts.gov/reference/filing-fees.
                                              5